Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Hua is regarded as the closest prior art of record. 
Hua teaches the fractionation device will separate the acceptable nanofilaments from the remaining pulp consisting of large filaments and fibers. The large filaments may comprise unfilamented fibers or filament bundles. The term unfilamented fibers means intact fibers identical to the refined fibers.
The fractionation process only eliminates undesireable material in the form of not fully liberated filaments and refined fibers having attached filaments. 
Therefore, nanofilaments having an average length of less than about 25 microns is not fractionated from the nanofilaments having an average length of at least 25 microns as claimed in claim 1. 
This reference does not teach fractionating said diluted blend of cellulose nano-filaments or said diluted blend of cellulose micro-filaments into, at least, a fraction having an average length of at least about 25 microns as claimed in claim 1 and there is no motivation in Hua to include a fractionating step as claimed in claim 1 c). 

Conclusion




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/26/22